DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-5, 8-9 and 11-15 of Figs. 34-40 in the reply filed on May 28, 2021 is acknowledged. Claims 6-7, 10 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 2 has been canceled in the amendment filed on May 28, 2021. Accordingly, claims 1, 3-5, 8-9 and 11-15 are under examination.

Priority
This application claims the benefit of priority under 35 U.S.C. §119 of U.S. Provisional Application No. 62/848,995 filed May 16, 2019 and U.S. Provisional Application No. 62/690,637, filed June 27, 2018, is acknowledged.
Examiner notes that U.S. Provisional Application No. 62/690,637 fails to provide support for the subject matter in claim 1, which is directed to figures 34-40. Therefore, the subject matter in claim 1 is only afforded the filing date of the U.S. Provisional Application No. 62/848,995, which is May 16, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the distal end cap" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose this limitation has been interpreted as “the suturing assembly”.

Allowable Subject Matter
Claims 1, 3-5, 8-9, 11-12 and 14-15 are allowable.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Surti et al. (US 2009/0177031) discloses a suture assembly for use in combination with an endoscope having a working channel and a distal end, the suture assembly comprising: a suturing assembly adapted to transfer a needle back and forth through tissue, the needle carrying a suture, the suturing assembly adapted to be secured relative to the distal end of the endoscope. Surti discloses endcap 26, which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771